           Case 1:19-cv-11472-JPC Document 52 Filed 12/14/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                  12/14/2020
                                                                       :
YAKOV ROSENBERG,                                                       :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     19-CV-11472 (JPC)
                  -v-                                                  :
                                                                       :          ORDER
EQUIFAX INFORMATION SERVICES, LLC et al.,                              :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        On May 7, 2020, the Hon. Ronnie Abrams stayed proceedings between Plaintiff and

Defendant American Express National Bank (“American Express”) pending arbitration. (Dkt. 37.)

Plaintiff informed the Court by letter dated November 23, 2020 that “settlement talks are ongoing”

and that if those talks did not yield a result, then Plaintiff would “pursue his claims in arbitration.”

(Dkt. 47.) It therefore seems that, as of November 23, 2020, despite the May 7, 2020 Order staying

proceedings pending arbitration, Plaintiff had not submitted his claims to arbitration.

        By January 4, 2021, Plaintiff and Defendant American Express shall file a joint letter

updating the Court on the status of this case including (1) whether Plaintiff submitted his claims

against American Express to arbitration; (2) a detailed description of any arbitration proceedings

that have occurred since May 7, 2020; and (3) future anticipated arbitration proceedings. If Plaintiff

has not submitted his claims to arbitration by January 4, 2021, the Court will order the stay be lifted

and will then order the parties to submit a proposed case management plan and scheduling order.

        SO ORDERED.

Dated: December 13, 2020                                   __________________________________
       New York, New York                                           JOHN P. CRONAN
                                                                  United States District Judge
